          Case 3:20-cv-00743-BR        Document 1        Filed 05/05/20   Page 1 of 4




Stephen Yoshida, OSB No. 044588
syoshida@mblglaw.com
Michael A. Yoshida, OSB No. 065631
myoshida@mblglaw.com
MB LAW GROUP, LLP
117 SW Taylor Street, Suite 200
Portland, OR 97204
Telephone: 503-914-2015
Facsimile: 503-914-1725

   Attorneys for Defendant Big Lot Stores, Inc.




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION


 JOHN PAPPAS,                                        Case No. 3:20-cv-00743

                   Plaintiff,                        NOTICE OF REMOVAL

        v.

 BIG LOT STORES, INC., an Ohio
 corporation,
                   Defendant.


       TO THE CLERK OF THE COURT:

       PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

defendant Big Lot Stores, Inc. (“BLSI”) hereby removes the case now pending in the Circuit Court

of the State of Oregon for the County of Multnomah, titled John Pappas v. Big Lot Stores, Inc,. an

Ohio corporation, Case No. 20CV14615.

       As grounds for removal, BLSI states as follows:



Page 1 - NOTICE OF REMOVAL                                                       MB LAW GROUP, LLP
                                                                                     Attorneys at Law
                                                                              117 SW Taylor Street, Suite 200
                                                                                   Portland, OR 97204
                                                                                Telephone: (503) 914-2015
                                                                                   Fax: (503) 914-1725
          Case 3:20-cv-00743-BR          Document 1       Filed 05/05/20       Page 2 of 4




                               NOTICE OF REMOVAL IS TIMELY

       (1)     On or about April 3, 2020, Plaintiff filed a Complaint in the above-referenced action

in Multnomah County Circuit Court. Pursuant to 28 U.S.C. § 1446(a), attached to this Notice are

the state court papers BLSI received from Plaintiff at the time of removal, consisting of Plaintiff’s

Summons and Complaint. (Exhibit 1).

       (2)     This notice of removal is timely filed under 28 U.S.C. § 1446(b), which provides

that a notice of removal must be filed within 30 days after defendant receives, by service or

otherwise, the initial pleading. BLSI was served with a copy of Plaintiff’s Summons and

Complaint on April 6, 2020. (Exhibit 1). Therefore, this removal is timely.

       (3)     No further proceedings have been had in the Multnomah County Circuit Court as

of the date of this removal.

       (4)     No previous request has been made for the relief requested.

                               DIVERSITY JURISDICTION EXISTS

       (5)     This is a civil action over which this court has original jurisdiction based on

diversity of citizenship pursuant to 28 U.S.C. § 1332, which provides, in relevant part, that district

courts have original jurisdiction over actions where the matter in controversy exceeds $75,000,

exclusive of interest and costs, and where the action is between citizens of different states.

       (6)     Complete diversity exists between the parties to the above-captioned lawsuit.

       (7)     On information and belief, Plaintiff is a resident of Oregon.

       (8)     BLSI is an Ohio corporation, with its principal place of business in Ohio.

       (9)     The total amount at stake in this lawsuit meets the threshold for diversity

jurisdiction. Plaintiff’s Complaint seeks $730,814.36 in damages. Therefore, the monetary

requirement for diversity jurisdiction, as set forth under 28 U.S.C. § 1332, is satisfied.




Page 2 - NOTICE OF REMOVAL                                                          MB LAW GROUP, LLP
                                                                                        Attorneys at Law
                                                                                 117 SW Taylor Street, Suite 200
                                                                                      Portland, OR 97204
                                                                                   Telephone: (503) 914-2015
                                                                                      Fax: (503) 914-1725
           Case 3:20-cv-00743-BR          Document 1         Filed 05/05/20     Page 3 of 4




                         REMOVAL TO THIS DISTRICT IS PROPER

        (10)    Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, removal of the above-captioned

state court action to this court is appropriate.

        (11)    Pursuant to 28 U.S.C. § 1441(a), removal to this court is appropriate as the district

and division embracing the place where the state court action is pending.

        (12)    BLSI will promptly serve Plaintiff with this Notice of Removal, informing Plaintiff

that this matter has been removed to federal court. BLSI will also promptly file a copy of this

Notice of Removal with the Circuit Court of Multnomah County, Oregon, where the action is

pending.

        DATED: May 5, 2020.
                                                   MB LAW GROUP, LLP


                                                   By: s/ Stephen P. Yoshida
                                                      Stephen P. Yoshida, OSB No. 044588
                                                      Email: syoshida@mblglaw.com
                                                      Michael A. Yoshida, OSB No. 065631
                                                      Email: myoshida@mblglaw.com
                                                      117 SW Taylor St., Suite 200
                                                      Portland, Oregon 97204
                                                      Telephone: 503.914.2015
                                                      Attorneys for Defendant, Big Lots Stores, Inc.




Page 3 - NOTICE OF REMOVAL                                                            MB LAW GROUP, LLP
                                                                                          Attorneys at Law
                                                                                   117 SW Taylor Street, Suite 200
                                                                                        Portland, OR 97204
                                                                                     Telephone: (503) 914-2015
                                                                                        Fax: (503) 914-1725
          Case 3:20-cv-00743-BR          Document 1       Filed 05/05/20      Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I hereby certify that, on this date, I filed the foregoing NOTICE OF REMOVAL via the
U.S. District Court’s CM/ECF Electronic Filing System.

         I further certify that a copy thereof was served on the parties listed below by e-mail to
their last known e-mail address as follows:

               Emery Wang
               Vames &Wang
               600 NW Fariss Rd., Suite 118
               Gresham, OR 97030
               Telephone: 503-669-3426
               Email: emery@vameswang.com

               Attorneys for Plaintiff


       DATED: May 5, 2020.
                                               MB LAW GROUP, LLP


                                               By: s/ Stephen P. Yoshida
                                                  Stephen Yoshida, OSB No. 044588
                                                  Email: syoshida@mblglaw.com
                                                  Michael A. Yoshida, OSB No. 065631
                                                  Email: myoshida@mblglaw.com
                                                  117 SW Taylor St., Suite 200
                                                  Portland, Oregon 97204
                                                  Telephone: 503.914.2015
                                                  Attorneys for Defendant, Big Lots Stores, Inc.




Page 4 - NOTICE OF REMOVAL                                                          MB LAW GROUP, LLP
                                                                                        Attorneys at Law
                                                                                 117 SW Taylor Street, Suite 200
                                                                                      Portland, OR 97204
                                                                                   Telephone: (503) 914-2015
                                                                                      Fax: (503) 914-1725
